Dismissed and Memorandum Opinion filed February 15, 2007







Dismissed
and Memorandum Opinion filed February 15, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00519-CV
____________
 
JOHNNIE RILEY,
Appellant
 
V.
 
RANDALL'S FOOD MARKET, INC.,
Appellee
 

 
On Appeal from the 129th District
Court
Harris County, Texas
Trial Court Cause No.
04-30930
 

 
M E M O R
A N D U M  O P I N I O N
This is
an appeal from a judgment signed March 8, 2006.  The clerk=s record was filed on November 9,
2006.  No reporter=s record was taken.  No brief was filed.
On
January 4, 2007, this Court issued an order stating that unless appellant
submitted his brief, together with a motion reasonably explaining why the brief
was late, on or before February 5, 2007, the Court would dismiss the appeal for
want of prosecution.  See Tex. R.
App. P. 42.3(b).
Appellant
filed no response.




 
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
Judgment rendered and Memorandum Opinion filed
February 15, 2007.
Panel consists of Justices
Frost, Seymore, and Guzman.